 


109 HR 4071 IH: Accountability and Flexibility Associated With Spending on Transportation Act of 2005
U.S. House of Representatives
2005-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4071 
IN THE HOUSE OF REPRESENTATIVES 
 
October 18, 2005 
Mr. Flake introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend Public Law 109–59 to provide additional transportation flexibility and to rescind certain amounts of Federal funding. 
 
 
1.Short titleThis Act may be cited as the Accountability and Flexibility Associated With Spending on Transportation Act of 2005. 
2.Transportation funding flexibility 
(a)Highway Bridge programSection 144(g)(1) of title 23, United States Code, is amended by adding at the end the following:  
 
(D)Funding flexibilityIf a State is provided funds under subparagraph (A) for a project described in subparagraph (A), the State may use all or any portion of such funds to carry out such project or any other project eligible for assistance under this section that the State designates..  
(b)Projects of National and Regional significanceSection 1301 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is amended by adding at the end the following:  
 
(n)Funding flexibilityIf a State is provided funds under this section for a project described in the table contained in subsection (m), the State may use all or any portion of such funds to carry out such project or any other project eligible for assistance under this section that the State designates..  
(c)National Corridor Infrastructure Improvement programSection 1302 such Act is amended by adding at the end the following:  
 
(f)Funding flexibilityIf a State is provided funds under this section for a project described in the table contained in subsection (e), the State may use all or any portion of such funds to carry out such project or any other project eligible for assistance under this section that the State designates..  
(d)High priority projects programSection 117 of title 23, United States Code, is amended by adding at the end the following:  
 
(i)Funding flexibilityIf a State is provided funds under this section for a project described in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59), the State may use all or any portion of such funds to carry out such project or any other project eligible for assistance under the surface transportation program in section 133 that the State designates..  
(e)Transportation improvementsSection 1934 of such Act is amended by adding at the end the following:  
 
(d)Funding flexibilityIf a State is provided funds under this section for a project described in the table contained in subsection (c), the State may use all or any portion of such funds to carry out such project or any other project eligible for assistance under the surface transportation program in section 133 of title 23, United States Code, that the State designates..  
(f)Projects for bus and bus-related facilities and clean funds grant programSection 3044 of such Act is amended by adding at the end the following:  
 
(d)Funding flexibilityIf a recipient is provided funds under this section or section 5308 of title 49, United States Code, or both, for a project described in the table contained in subsection (a), the recipient may use all or any portion of such funds to carry out such project or any other project eligible for assistance under this section or section 5308 of such title, other than a project to fund any operations of buses or bus-related facilities..  
3.Sense of congressIt is the sense of Congress that State departments of transportation should take project descriptions in section 144(g)(1)(A) of title 23, United States Code, and in the tables contained in sections 1301, 1302, 1702, 1934, and 3044 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) into consideration if such projects involve improving transportation safety. 
4.Across-the-board rescissions 
(a)Fiscal year 2006 
(1)In GeneralOn September 30, 2006, there is rescinded $4,718,047,269 of the unobligated balances of funds apportioned before such date to the States for the Interstate maintenance, national highway system, bridge, congestion mitigation and air quality improvement, surface transportation (other than the STP set-aside programs), metropolitan planning, minimum guarantee, Appalachian development highway system, recreational trails, safe routes to school, freight intermodal connectors, coordinated border infrastructure, high risk rural road, high priority projects, and transportation improvements programs and each of the STP set-aside programs. 
(2)Allocation among StatesThe Secretary shall determine each State’s share of the amount to be rescinded by paragraph (1) by multiplying $4,718,047,269 by the ratio of the aggregate amount apportioned to such State for fiscal year 2006 for all the programs referred to in paragraph (1) to the aggregate amount apportioned to all States for such fiscal year for those programs. 
(3)CalculationsTo determine the allocation of the amount to be rescinded for a State under paragraph (2) among the programs referred to in paragraph (1), the Secretary of Transportation shall make the following calculations: 
(A)The Secretary shall multiply such amount to be rescinded by the ratio that the aggregate amount of unobligated funds available to the State on September 30, 2006, for each such program bears to the aggregate amount of unobligated funds available to the State on September 30, 2006, for all such programs. 
(B)The Secretary shall multiply such amount to be rescinded by the ratio that the aggregate of the amount apportioned to the State for each such program for fiscal year 2006 bears to the aggregate amount apportioned to the State for all such programs for fiscal year 2006. 
(4)Allocation among programs 
(A)In GeneralThe Secretary, in consultation with the State, shall rescind for the State from each program referred to in paragraph (1) the amount determined for the program under paragraph (3)(A). 
(B)Special rule 
(i)Restoration of Funds for covered programsIf the rescission calculated under paragraph (3)(A) for a covered program exceeds the amount calculated for the covered program under paragraph (3)(B), the State shall immediately restore to the apportionment account for the covered program from the unobligated balances of programs referred to in paragraph (1) (other than covered programs) the amount of funds required so that the net rescission from the covered program does not exceed the amount calculated for the covered program under paragraph (3)(B). 
(ii)Treatment of restored FundsAny funds restored under clause (i) shall be deemed to be the funds that were rescinded for the purposes of obligation. 
(C)Covered program definedIn subparagraph (B), the term covered program means a program authorized under sections 130 and 152 of title 23, United States Code, paragraph (2) or (3) of section 133(d) of that title, section 144 of that title, section 149 of that title, or section 1404 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59). 
(5)Limitation on recalculation of equity bonus programNotwithstanding any other provision of law, the amounts determined, and the amounts allocated, under section 105 of title 23, United States Code, for fiscal year 2006 shall not be recalculated to take into account a rescission made pursuant to this subsection. 
(6)STP Set-Aside program definedIn this subsection, the term STP set-aside program means the amount set aside under section 133(d) of title 23, United States Code, for each of transportation enhancement activities and the division between urbanized areas of over 200,000 population and other areas. 
(b)Fiscal year 2007, 2008, and 2009 
(1)In generalSubject to paragraph (2), there is rescinded 10 percent of each amount authorized to be appropriated for each of fiscal years 2007, 2008, and 2009 by the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59), including any amendment made by such Act, and including any amount authorized to be appropriated for the equity bonus program under section 105 of title 23, United States Code, but excluding any amount authorized to be appropriated for the highway safety improvement program. 
(2)TimingA rescission made by paragraph (1) of an amount authorized to be appropriated for a fiscal year shall take affect on October 1 of such fiscal year before any apportionment or allocation of such amount and before such amount is subject to any set aside or subtraction. 
(3)Limitation on recalculation of equity bonus programNotwithstanding any other provision of law, the amounts determined, and the amounts allocated, under section 105 of title 23, United States Code, for a fiscal year shall not be recalculated to take into account a rescission made by this subsection.  
(c)September 30, 2009Section 10212 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is amended in subsection (a) by inserting after high risk rural road, the following: high priority projects, transportation improvements,. 
(d)ReportsNot later than the 60th day following the date of each rescission made by subsection (a) or (b), the Secretary of Transportation, in consultation with the Director of the Office of Management and Budget shall submit to the appropriate committees of Congress a report containing the amount rescinded for each program referred to in subsection (a) and the amount rescinded for each program or activity for which there is a rescission made by subsection (b). 
 
